OFFICE ACTION
Specification
1.	The specification is objected to because of a minor informality:
On page 1, above “Background” replace paragraph [0001] with the following paragraph:
-- [0001] 	This application is a continuation of U.S. Patent Application Serial No. 16/910,595 filed on June 24, 2020, now U.S. Patent No. 10,910,283 issued February 2, 2021, which is a continuation of U.S. Patent Application Serial No. 16/294,208 filed March 6, 2019, now U.S. Patent No. 10,777,474 issued September 15, 2020, which are incorporated by reference as if fully set forth.	--
Non-Statutory Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998).

3.	Claims 1-20 are rejected on the ground of a Nonstatutory Double Patenting as being unpatentable over claims 1-18 of the conflicted U.S. Patent 10,777,474 to Hammerschmidt in view of Zhe et al (U.S. Patent No. 7,843,021).
	Although the two claims sets are not totally identical of the pending claims 1-20 compared to those features (i.e., semiconductor sensor device) of the conflicted claim 1 and its dependent claims, the claims at issues are not patentably distinct from each other.  Moreover, Zhe ’021 [Figs. 6-9] suggests a flexible carrier 50 including a plurality of slits or openings 51 that may increase the flexibility of carrier 50 and reduce the amount of mechanical stress transferred to the inner region of carrier 50 where MEMS element [Abstract] is bonded thereto. 
Those limitations are neither disclosed by any of the references in IDS 06/28/2021, nor the cited prior arts, Chiu et al (U.S. Patent 6,869,825) or Kubota (U.S Publication 2006/0223227), that suggested a modification so as satisfy the combination of the pending claims.
4.	A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or (d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference 
See MPEP §706.02(l)(1)-(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  The Terminal Disclaimer must be signed in compliance with 37 CFR 1.321(b).
Contact Information
5.	To inquire about this communication, contact the undersigned at (571) 272-1896 on Mon thru Fri 9AM-5PM.  If attempt to reach Examiner Calvin Lee by phone is unsuccessful, the Examiner’s Supervisor Kenneth Parker can be reached at (571) 272-2298. The fax number for the organization is (571) 273-8300 To ask questions about the status of this application, contact Customer Service at (571) 272-1000.    
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.

March 31, 2022										    /Calvin Lee/
    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815